sm y byst -ce tax_exempt_and_government_entities_division date may noe department of the treasury washington d c contact person identification_number telephone number tee by employer_identification_number legend dear sir or madam this is in reference to b’s letter of date in which you requested rulings that grants made by b pursuant to its c program are not taxable_expenditures under sec_4945 of the code and that the grants will not be treated as the carrying on of propaganda or any attempt to influence legislation under sec_4945 of the code you are exempt under sec_501 of the code and have been classified as a private_foundation under sec_509 the information submitted indicates that b established the c program in to assist individuals of extraordinary promise to prepare for careers in public service b has always been the sole sponsor of the c program the c program provides annual grants for eight students attending d e or f these grants are made to the schools to pay for the recipient's tuition and fees for the second and final year of graduate study in pursuit of a master of public administration degree mpa or a master of international affairs degree mia applicants for the c program apply prior to the commencement of their second year of study the applications for the c program are disseminated widely to students eligible to apply by the three graduate schools the application requires a biographical statement and a copy of the applicant's academic transcript applicants must also submit a short essay on a public policy issue related to one of g's legislative initiatives or areas of interest after the applications are submitted the selection of fellows is made by the six member executive committee of b the selection of specific fellows is based on a variety of factors including potential for excellence in public service as demonstrated by academic record expressed commitment to public policy issues and the candidate's essay applicants are chosen on a nondiscriminatory basis without regard to race religion sex or ethnic background ali applicants must be united_states citizens applicants are also chosen on a non-partisan basis without regard to political beliefs or affiliations upon acceptance of a fellowship each fellow agrees that after completion of a degree he she will accept a position in the united_states senate for a term of one year the fellows’ appointments are provided pursuant to senate resolution under this resolution the senate authorized up to ten fellowship participants each year to be placed by the secretary of the senate in consultation with the majority leader and the minority leader in positions in the senate these positions may include work on the staff of a senate committee or the staff of a particular senator all the fellow’s compensation is paid_by the senate and b does not compensate fellows for their employment in any manner moreover the fellows do not in any way report to b pertaining to their work for a senator or a senate committee sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is used for study at an educational_institution described in sec_170 a ii of the code sec_4945 of the code imposes taxes on expenditures_for two forms of tobbying these are direct lobbying under section d b of the code and grassroots lobbying under sec_4911 of the code sec_56_4911-2 of the foundation and similar excise_taxes regulations defines direct lobbying as communication with a legislator or government_official when the communication refers to specific_legislation and reflects a view on legislation sec_56 d ii of the regulations defines specific_legislation as i legislation that has already been introduced in a legislative body and ii a specific legislative proposal that the organization supports or opposes sec_56_4911-2 of the reguiations provides that a communication qualifies as a grassroots communication only where the communication refers to specific_legislation reflects a view on the legislation and encourages the recipient of the communication to take action with respect to the legislation based upon the information submitted and assuming that the c program is conducted as represented by you in an objective and nondiscriminatory manner in the awarding of fellowship grants we rule that your procedures for the awarding of the grants satisfy the requirements of sec_4945 g of the code thus expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code moreover we rule that the grants made under the c program would not be treated as the carrying on of propaganda or any attempt to influence legislation under sec_4945 of the code you have represented that following graduation the fellow works for the united_states senate under a program that is entirely operated controlled and funded by the senate furthermore the fellow is not required to report to b on his or her activities at the senate and the fellow’s work on legislation is at the direction and under the control of the senate employer and not on behalf of b this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely eve tot v bch gerald v sack manager exempt_organizations technical group
